Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143896 & (75)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  WILLIAM ADAM, Individually and as                                                                       Brian K. Zahra,
  Personal Representative of the Estate of                                                                           Justices
  MARGARET ADAM,
        Plaintiff-Appellant/Cross-Appellee,
  v                                                                SC: 143896
                                                                   COA: 292144
                                                                   Macomb CC: 2007-001381-NO
  SISTERS OF BON SECOURS NURSING
  CARE CENTER,
       Defendant-Appellee/Cross-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the September 6, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The application
  for leave to appeal as cross-appellant is therefore moot and is DENIED.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2012                      _________________________________________
         h0416                                                                Clerk